Exhibit 10.1

 

LOGO [g355054g0304093010779.jpg]

February 28, 2017

Raluca Dinu

Dear Raluca:

This letter supersedes and replaces the offer letter issued to and accepted by
you on February 7, 2017. As you know, Integrated Device Technology, Inc. (“IDT”)
and GigPeak, Inc. (“GigPeak”) are entering into an agreement pursuant to which
GigPeak will become a wholly owned subsidiary of IDT (the “Merger”). In
connection with the Merger, we are pleased to offer you the following employment
package with IDT. Effective immediately at the closing of the merger, your title
with IDT will be Vice President, General Manager, reporting directly to Sean Fan
in our San Jose office.

For a short period of time, GigPeak will be a wholly owned subsidiary of IDT,
and you will be employed by GigPeak, the IDT subsidiary. Thereafter, you will
transfer to the parent company, IDT (your “IDT Start Date”). We currently
anticipate this transfer to occur within 90 days following the close. We will
communicate with you further on the status of the harmonization schedule as that
date approaches. In the meantime, by signing this letter, you agree that as of
the date of the closing of the Merger, the terms of employment for your San Jose
based IDT position will be as follows:

 

Salary:

  $341,250 annually; $13,125 payable biweekly.

Status:

  Full time / Exempt

Signing Bonus:

  You will receive a one-time cash-signing bonus of $450,000, subject to
applicable taxes and withholdings, to be paid on the first regular pay cycle
immediately following the closing of the Merger.

Retention Bonus:

  In addition to the signing bonus, you will be eligible to receive a total
retention bonus in the amount of $389,173, subject to applicable taxes and
withholdings. The retention bonus will be paid in two installments and within
30-days of the noted anniversary milestone; $194,586 will be paid following
eighteen months of full service with IDT and $194,587 will be paid six months
following the first installment Subject to your remaining employed with IDT
through the second milestone date.

Bonus Plan:

  After the close of the merger, you will be eligible participate in IDT’s
Annual Incentive Plan (AIP) pursuant to the terms of the Plan. Your
participation will be at an annual target of 50% of your base earnings.

Equity:

  After the close of the Merger, you will participate in IDT’s 2004 Equity Plan
as amended from time to time, and the Fiscal 2018 Performance Equity Plan.
Conditional upon approval from our Board of Directors, you will receive:  

(i)    A Restricted Stock Unit (“RSU”) grant with a value equal to $600,000 on
the date of grant that will vest over a four year period, subject to your
continued service with an IDT entity,

 

Integrated Device Technology, Inc.   6024 Silver Creek Valley Rd.,   San Jose,
CA 95138   Tel (800) 345 7015   Fax (408) 284 1442   www. IDT.com



--------------------------------------------------------------------------------

 

and subject to the terms of the IDT 2004 Equity Plan. This award will be
delivered on or about the 15th day of the month following the last day of the
month in which the closing of the merger occurs.

 

(ii)   A performance-based restricted stock unit (PSU) grant with a value equal
to $200,000 on the date of grant. This PSU award is subject to all provisions of
the IDT Fiscal 2018 Performance Equity Plan. Your PSU award will be granted on
or about the 15th day of the third month following the start of IDT’s Fiscal
Year 2018.

 

(iii)  A RSU grant with a value equal to $400,000 on the date of grant and to be
awarded on or about the 15th day of the month (grant date) immediately following
the closing of the merger. This award will vest a year following the date of
grant.

 

(iv)   On the closing date of the Merger, your vested an unvested stock options
and restricted stock units will be cancelled and converted into the right to
receive a cash payment as set forth in the Merger agreement.

Benefits:

  On the date closing date of the merger, you will continue on your current
health and welfare and retirement benefit plans such as medical, dental, vision,
401k and life insurance. Beginning on your IDT Start Date, you will be eligible
for IDT’s full range of U.S. employee benefits including medical, dental,
vision, life, disability, and 401(k) plan participation. You will be given
credit for your years of service with GigPeak for purposes of certain IDT
benefits, including vacation entitlement. Based on your bridged service date
(April 30, 2001), you will earn 4 weeks of vacation per year. You acknowledge
and agree that your accrued but unused paid vacation with GigPeak will be
assumed by IDT at the closing of the Merger, and you shall be permitted to use
such accrued but unused paid vacation in accordance with IDT vacation policies.
A summary of our benefits programs is attached as Exhibit A.

Employment with IDT is at the mutual consent of the employee and IDT.
Accordingly, as a U.S.- based employee, you and IDT retain the right to
terminate the employment relationship at will, at any time, with or without
cause. Please understand that no representative of IDT other than the CEO has
the authority to make any contrary agreement or representation, and that such
agreement made by the CEO changing your at-will status must be in writing and
signed by you and me.

You acknowledge and agree that this offer letter and the changes to your
employment described herein do not constitute a termination without cause or a
resignation for good reason or any terms of similar effect under the terms of
any plan, policy or agreement with GigPeak. You also acknowledge and agree that
this offer letter, once signed, will supersede and replace the offer letter
issued to and accepted by you on February 7, 2017.

This offer is contingent upon IDT’s completion of a standard background check.
In order to comply with the Immigration Reform and Control Act of 1986, this
offer also is contingent upon you providing proof of eligibility to work in the
United States. During the first week of your employment you will be required to
sign an Employee Confidentiality and Invention Agreement, a form of which is
attached as Exhibit B to this offer letter.

 

Integrated Device Technology, Inc.   6024 Silver Creek Valley Rd.,   San Jose,
CA 95138   Tel (800) 345 7015   Fax (408) 284 1442   www. IDT.com



--------------------------------------------------------------------------------

Because of the responsibilities associated with this position, it is essential
that our office receive your acceptance of this package offer no later than
March 3, 2017. This offer is contingent on the successful closing of the Merger.
Effective as of the closing of the Merger, this offer letter will become our
binding agreement with respect to your employment and its terms. It will merge
and supersede in their entirety all other or prior offers, agreements and
communications, whether written or oral, by you and GigPeak relating to the
terms and conditions of your employment, including, without limitation, that
certain Fourth Amended and Restated Employment Agreement between you and GigPeak
Inc. dated November 17, 2016. Notwithstanding the foregoing, any confidential or
proprietary information and inventions agreement between you and GigPeak will
remain in effect, as it pertains to subject matters existing prior to the
closing of the Merger.

Raluca, I look forward to your contributions as a key member of my staff. Please
call me directly to discuss any questions you have regarding this offer or your
role at IDT.

Sincerely,

Sean Fan

Vice President and General Manager, Computing and Communications Division

 

/s/ Raluca Dinu

Raluca Dinu Signature of Acceptance

Date 03/03/2017

 

Integrated Device Technology, Inc.   6024 Silver Creek Valley Rd.,   San Jose,
CA 95138   Tel (800) 345 7015   Fax (408) 284 1442   www. IDT.com